Exhibit 10.1

PURCHASE AND SALE AGREEMENT

          THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) effective as of the
Effective Date (as hereinafter defined) is made by and between ELHC I, LLC, a
Kansas limited liability company (“Seller”), and FLEXSTEEL INDUSTRIES, INC., a
Minnesota corporation (“Purchaser”).

RECITALS

          WHEREAS, Seller is the owner of certain real property (the “Land”)
located at 31608 W. 191th Street, Edgerton, Johnson County, Kansas, comprised of
approximately 26.608 acres, and being further described on Exhibit A attached
hereto and made a part hereof, and is the owner of certain improvements,
structures and fixtures located thereon, including a 500,150 square foot
industrial facility, and is the owner of certain furnishings, fixtures,
equipment, tangible personal property and other intangible property either
contained therein or used in connection therewith (except as otherwise indicated
herein below); and

          WHEREAS, Purchaser desires to purchase such real property and personal
property subject to the conditions and agreements hereinafter set forth, and
Seller agrees to such sale and to such conditions and agreements.

          NOW, THEREFORE, in consideration of the premises and the respective
undertakings of the parties hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

ARTICLE I
SALE AND PURCHASE

     1.1.     In consideration of the Purchase Price (as hereinafter defined)
and upon the terms and conditions hereinafter set forth, Seller shall sell to
Purchaser and Purchaser shall purchase from Seller:

          1.1.1.     The Land, together with all rights, tenements,
hereditaments and appurtenances pertaining to such real estate, including,
without limitation, any and all rights of Seller in and to any land lying in the
bed of any street, road or avenue, open or proposed, in front of or adjoining
such real property to the center line thereof to the extent included in the
legal description(s) of the Land, but subject to public rights-of-way and
easements; any strips and gores of land adjacent to, abutting or used in
connection with such real property; any easements and rights, if any, inuring to
the benefit of such real property or to Seller in connection therewith including
all water rights, rights of way, roadways, parking areas, roadbeds, alleyways
and reversions; and any and all rights in and to any leases, licenses or other
assets of any type or nature pertaining to the use of such real property;

          1.1.2.     All improvements, structures and fixtures owned by Seller
and placed, constructed or installed on the Land (the “Improvements”);

          1.1.3.     All equipment, furnishings, materials, inventory, supplies
and other tangible personal property owned by Seller only and placed, installed
on or used in or about the Land or Improvements and used as part of or in
connection therewith (the “Tangible Personal Property”);

          1.1.4.     If any, all intangible property (the “Intangible Property”)
now or hereafter owned or held by Seller in connection with the Land,
Improvements, Tangible Personal Property, including, without limitation, all
warranties and guaranties, those service contracts which Purchaser elects to
assume (the “Service Contracts”), excluding therefrom, however, any and all
intellectual property, copyrights, trademarks, and patents related to Seller’s
operations at the Land. The Intangible Property does, however,

1

--------------------------------------------------------------------------------



Exhibit 10.1

include a limited license to use the names Burlington Northern Santa Fe, BNSF,
City of Edgerton, Logistics Park Kansas City, LPKC, and NorthPoint, and to use
the logos for City of Edgerton, Logistics Park Kansas City, and NorthPoint, all
in connection with Purchaser’s marketing materials, but only to the extent
Seller has the right to convey such a license; and

          1.1.5.     All of Seller’s right, title, interest, and obligations
with respect to those certain City of Edgerton, Kansas Industrial Revenue Bonds
(ELHC I, LLC Project) Series 2013, in the aggregate maximum principal amount of
$25,000,000 (the “Bonds”), including, without limitation: Bond Certificate or
Certificates issued to Seller; the Trust Indenture between the City of Edgerton,
Kansas (the “City”) and UMB Bank, N.A. (the “Trustee”), dated September 1, 2013
(the “Indenture”); the Base Lease Agreement between Seller, as Lessor, and the
City, as Lessee, dated September 1, 2013 (the “Base Lease”); the Lease Agreement
between the City, as Lessor, and Seller, as Lessee, dated September 1, 2013 (the
“Lease”); the Performance Agreement between the City and Seller, dated September
1, 2013 (the “Performance Agreement”); the Origination Fee Agreement between the
City and Seller, dated September 1, 2013; and any and all other rights and
obligations with respect to the Bonds as identified in the Transcript of
Proceedings authorizing the issuance of the Bonds (the “Transcript”) (all
collectively referred to as the “IRB Interest”).

     1.2.     The Land, Improvements, Tangible Personal Property, Intangible
Property, and IRB Interest shall be referred to collectively herein as the
“Property”.

ARTICLE II
PURCHASE PRICE AND EARNEST MONEY

     2.1     The purchase price (the “Purchase Price”) for the Property shall be
Twenty-Four Million One Hundred Thousand and 00/100 Dollars ($24,100,000.00) and
shall be payable in the manner set forth in Article III below subject to
adjustments as reflected on the closing statement or as otherwise provided in
this Agreement.

     2.2     Earnest money (the “Deposit”) in the amount of Two Hundred Forty
Thousand and 00/100 Dollars ($240,000.00) by wire transfer shall be deposited in
escrow in with Chicago Title Company, Attention: Terri Heibert, Telephone:
816-421-5040, Facsimile: 816-421-7122, E-mail: hiebertt@ctt.com (the “Title
Company”) within five (5) business days following the Effective Date. All of the
Deposit shall be applied at Closing in the manner provided in Article III below.
All earnest money deposited in good funds pursuant hereto shall, upon
Purchaser’s delivery of IRS Form W-9 to the Title Company, be placed in an
interest-bearing account, pursuant to the instructions of Purchaser, with all
interest accruing thereon being for the account of, and payable to, Purchaser in
all events, and Purchaser may withdraw such interest at any time, and from time
to time, as it may elect. The Deposit shall be fully refundable to Purchaser at
any time prior to expiration of the Review Period (as hereinafter defined).
After expiration of the Review Period, the Deposit shall be non-refundable to
Purchaser except as otherwise provided herein.

ARTICLE III
PAYMENT OF PURCHASE PRICE

     3.1     The Purchase Price (subject to prorations, closing costs,
adjustments and other expenses as provided for in this Agreement) shall be
payable by wire transfer or other funds reasonably acceptable to the Title
Company and Seller for immediate disbursement to Seller or as Seller directs at
Closing.

     3.2     All of the Deposit shall be applied at Closing to the cash due on
such date in accordance with Section 3.1.

2

--------------------------------------------------------------------------------



Exhibit 10.1

ARTICLE IV
CLOSING

     4.1     Subject to satisfaction of all conditions precedent to Closing, the
closing of the transaction contemplated herein shall be held on such date that
is fifteen (15) days after expiration of the Review Period, or on such earlier
date as Purchaser may designate (the “Closing Date” or the “Closing”). Purchaser
shall have the right to delay Closing for an additional thirty (30) days solely
for the purposes of completing Purchaser’s contemplated Exchange by depositing
the full Purchase Price into Escrow with the Title Company at the time Purchaser
elects to delay Closing. Purchaser’s election to delay Closing for an additional
thirty (30) days must be received by Seller on or prior to the original Closing
Date described above. The Closing shall be held in escrow through the office of
the Title Company, or at such other location as may be acceptable to both
parties. The procedure to be followed by the parties in connection with the
Closing shall be as follows:

          4.1.1     At the Closing, Seller shall cause to be delivered to the
Title Company (sometimes herein referred to as the “Escrow Agent”) or to
Purchaser at the Land, as applicable, the items, documents and instruments
specified herein in form acceptable to Purchaser, each being duly executed and
acknowledged, and in recordable form, where required:

               4.1.1.1     General warranty deed, with covenants against
grantors’ acts (the “Deed”), executed by Seller and dated as of the Closing
Date, conveying insurable and marketable fee simple title to the Property,
excepting only the Permitted Exceptions (as defined below) in favor of
Purchaser.

               4.1.1.2     Blanket conveyance, bill of sale, and assignment (the
“Bill of Sale”), conveying and assigning to Purchaser all Tangible Personal
Property with warranties by Seller as to title and that the same are free and
clear of encumbrances but with no other warranties. The Bill of Sale shall
specifically include any items of Tangible Personal Property identified by
Purchaser on a written list to be delivered to Seller within the Review Period.

               4.1.1.3     General assignment (the “Assignment of Intangibles”)
assigning and conveying to Purchaser all Intangible Property.

               4.1.1.4     Any and all Bond Certificates issued to Seller,
properly endorsed by Seller for transfer to Buyer.

               4.1.1.5     Assignment and Assumption Agreement, executed by
Seller, conveying the remainder of the IRB Interest to Purchaser, including
Seller’s rights and obligations under the Base Lease, the Lease Agreement, the
Indenture, the Performance Agreement, the Origination Fee Agreement, and all
other applicable documents set forth in the Transcript.

               4.1.1.6     Any and all other documentation necessary or
appropriate to effectuate the valid transfer of the IRB Interest (including the
Bonds) to Purchaser as required by the Indenture and all other agreements and
documents pertaining to the Bonds and the IRB Interest, including but not
limited to any required consent of the City and/or the Trustee, and an estoppel
affidavit or other documentation acceptable to Purchaser that (i) the abatement
of property taxes is in full force and effect, and (ii) no event has occurred
that would constitute an event of default under the Indenture, the Base Lease,
the Lease or any of the other documents or agreements pertaining to the Bonds or
jeopardize the abatement.

3

--------------------------------------------------------------------------------



Exhibit 10.1

               4.1.1.7     A certification from the Trustee that Seller is the
owner and holder of all of the issued and outstanding Bonds.

               4.1.1.8     A Release of that certain Marketing Agreement
(“Marketing Agreement”) effective as of September 1, 2011 by and between BNSF
RAILWAY COMPANY, a Delaware corporation, and THE ALLEN GROUP – KANSAS CITY, LLC,
a limited liability company, releasing the Property from all of the duties and
obligations, including but not limited to the payment of any Marketing Fees (as
defined therein) to be recorded in the real property records and in a form
reasonably acceptable to Title Company for purposes of removing as an exception
to title the memorandum of the Marketing Agreement recorded June 12, 2012 in
Book 201206, Page 004149 or any other exception pertaining to the Marketing
Agreement and otherwise acceptable to Purchaser.

               4.1.1.9     Evidence reasonably acceptable to Title Company
authorizing the consummation by Seller of the purchase and sale transaction
contemplated herein and the execution and delivery of the Closing Documents (as
hereinafter defined) on behalf of Seller, the authority of Seller to execute and
deliver such Closing Documents, and the valid execution of such Closing
Documents on behalf of Seller.

               4.1.1.10     All keys to all locks on the Property in the
possession of Seller and all documents in the possession of Seller pertaining to
general maintenance records and copies of utility bills to the extent available
in Seller’s possession or control.

               4.1.1.11     To the extent in Seller’s possession or control, if
any, any permits issued by appropriate governmental authorities and utility
companies related to the Property or the Improvements, including, without
limitation, copies of the applicable certificates of occupancy and zoning and
site plan approvals in Seller’s possession.

               4.1.1.12     To the extent available in Seller’s possession or
control, if any, all zoning and entitlement work product, all plans,
specifications, mechanical, electrical and plumbing layouts, operating manuals,
warranties and guaranties, leasing information and the like in the possession of
Seller and utilized in connection with the operation of the Property.

               4.1.1.13     True and correct copies of written termination
agreements, if any, terminating as of the Closing Date all management, leasing,
brokerage and similar agreements between Seller and its agents relating to the
management, leasing and operation of the Property.

               4.1.1.14     Such other documents, affidavits and instruments as
reasonably requested by Purchaser or Escrow Agent to effect the sale as herein
intended provided the same are reasonably acceptable to Seller to effect the
issuance of the Owner’s Title Policy, without exceptions for parties in
possession or mechanics’ liens, including an owner’s affidavit, mechanics’ lien
affidavit, and a closing settlement statement (the “Closing Statement”), making
such prorations and adjustments as required under this Agreement.

          4.1.2     At the Closing, Purchaser, or its assignee, shall cause to
be delivered to the Title Company:

               4.1.2.1     Immediately available funds payable to the Title
Company via federal wire transfer representing the cash payment due in
accordance with Article III hereof, less the Deposit and such credits to which
Purchaser is entitled hereunder as set forth on the Closing Statement.

               4.1.2.2     Assignment and Assumption Agreement, executed by
Purchaser, assuming the IRB Interest from Seller, including Seller’s rights and
obligations under the Base Lease, the Lease Agreement,

4

--------------------------------------------------------------------------------



Exhibit 10.1

the Indenture, the Performance Agreement, the Origination Fee Agreement, and all
other applicable documents set forth in the Transcript.

                 4.1.2.3     A Representation Letter, in the form attached to
the Indenture, executed by Purchaser, and any other documents necessary for the
transfer of the IRB Interest to Purchaser.

                 4.1.2.4     Evidence reasonably acceptable to Seller and the
Title Company authorizing the consummation of the contemplated transaction by
Purchaser and the execution and delivery on behalf of Purchaser of the Closing
Documents, the authority of Purchaser to execute and deliver such Closing
Documents and the valid execution of such Closing Documents on behalf of
Purchaser.

                 4.1.2.5     Such documents, affidavits or instruments as are
reasonably acceptable to Seller and requested by the Escrow Agent to effect the
purchase of the Property and the issuance of the Owner’s Title Policy, including
the Closing Statement.

     4.2     Upon the completion of the deliveries specified in Section 4.1
above, the Escrow Agent shall be authorized to simultaneously cause the
appropriate Closing Documents to be immediately recorded in the public records
of the appropriate jurisdiction, and shall deliver the balance of the proceeds
from the sale to or as directed by Seller, after deducting all of Seller’s
expenses as provided herein.

     4.3     As a condition precedent to Purchaser’s obligation to close the
contemplated transaction, the Title Company shall commit to issue to Purchaser a
Standard Owner’s Policy of Title Insurance (2006 ALTA) (the “Owner’s Title
Policy”), effective as of the Closing Date, in form reasonably acceptable to
Purchaser in the full amount of the Purchase Price, wherein the Title Company
shall insure that fee title to the Land and Improvements is vested in Purchaser,
containing no exceptions to such title other than the Permitted Exceptions
(hereinafter defined), with the survey exception and the other general
exceptions deleted at Purchaser’s cost, and including any endorsements desired
by Purchaser, also at Purchaser’s cost.

     4.4     As a condition precedent to Seller’s and Purchaser’s respective
obligations to close the contemplated transaction, the parties shall obtain the
consent of the City of Edgerton, and any other necessary consents, to the
transfer of the IRB Interest to Purchaser.

     4.5     On or before Closing, Seller shall pay the cost of the Commitment
(as hereinafter defined) and the Owner’s Title Policy, the cost of updating
Seller’s current ALTA survey of the Property (the “Survey”), the cost of
releasing all liens, judgments, and other encumbrances that are to be released
and the recording of such releases, and all transfer taxes associated with the
sale of the Property, if any. Purchaser shall pay the cost of any endorsements
to the Owner’s Title Policy. Purchaser and Seller shall each pay fifty percent
(50%) of all closing and escrow fees charged by the Title Company. Except as
otherwise provided herein, all other escrow and closing costs shall be allocated
to and paid by Seller and Purchaser in accordance with custom for similar
transactions in the applicable jurisdiction; provided, however, each party shall
pay its own attorneys’ fees.

     4.6     Either party may consummate the transaction contemplated by this
Agreement as part of a so-called like kind exchange (the “Exchange”) pursuant to
§ 1031 of the Internal Revenue Code of 1986, as amended (the “Code”), provided
that (i) such party shall effect the Exchange through an assignment of its
rights under this Agreement to a qualified intermediary; (ii) neither party
shall be required to take an assignment of the purchase agreement for
replacement property, acquire or hold title to any real property for purposes of
consummating the Exchange or expend any additional costs or expenses to effect
the Exchange; (iii) such other party shall not by this agreement or acquiescence
to the Exchange be responsible for compliance with or be deemed to have
warranted to the exchanging party that the

5

--------------------------------------------------------------------------------



Exhibit 10.1

Exchange in fact complies with § 1031 of the Code; (iv) the Exchange shall not
delay the Closing, (v) the party effecting the Exchange shall be responsible for
all costs and expenses incurred by either party as a result of the Exchange, and
(vi) the party effecting the Exchange shall not be released from any obligations
hereunder or under the closing documents to be executed and delivered pursuant
hereto as a result of the Exchange. Purchaser may assign this contract, without
Seller’s consent, to an affiliated entity for purposes of consummating an
Exchange.

ARTICLE V
DELIVERIES AND REVIEW PERIOD

     5.1      Upon the date hereof, Purchaser and/or Seller, as the case may be,
shall perform the following within the time stated, each of which shall be a
condition precedent to Closing:

          5.1.1     Within three (3) business days after the Effective Date,
Seller shall provide to Purchaser the following studies, reports, and other
documents (the “Inspection Documents”):

                    5.1.1.1 Commitment.   A commitment for title insurance (the
“Commitment”) dated on or after the Effective Date, issued by the Title Company
and committing to issue to Purchaser the Owner’s Title Policy in the state
required herein, showing Seller’s title to the Land and the Expansion Land
(defined below) to be good and indefeasible, together with true, correct and
legible copies of all items and documents referred to therein or constituting
exceptions thereunder. Purchaser shall have the Review Period to examine the
condition of title and approve or disapprove the same. Certain exceptions to
title (the “Permitted Exceptions”) may remain, but shall only include (i) those
items relating to the title to the Property, or the Commitment, waived by
Purchaser (a) pursuant to the objection and cure provisions of this Section, or
(b) pursuant to Section 5.1.1.2 relating to the Survey, (ii) title exceptions
pertaining to liens and encumbrances of a definite or ascertainable amount,
which liens and encumbrances Seller shall cause to be removed or affirmatively
insured over by the Title Company against enforcement upon the Land at or prior
to Closing (and Seller may use closing proceeds to effectuate such removal),
(iii) taxes that are a lien but not yet due and payable, and for subsequent
years, and (iv) all building or zoning ordinances affecting the Land, provided
the Land is not in violation of the same. In the event that Purchaser
disapproves of all or any item referred to in the Commitment and provides notice
to Seller of the same, Seller shall have a period of ten (10) days after notice
of such disapproval to cure or remove such exceptions. In the event Seller fails
or refuses to cure all of such items within such ten (10) day cure period,
Purchaser shall have the right to terminate this Agreement, whereupon the Title
Company is hereby authorized to, and shall upon request of Purchaser, return the
Deposit and the parties shall be released from all obligations hereunder. In the
alternative, at the request of Purchaser, Seller shall deliver the title to the
Land in its existing condition and Purchaser shall, by acceptance of such title
and Closing, waive any objections to such title which have not been cured except
as to warranties contained in the documents of conveyance.

               5.1.1.2 Survey.      The Survey shall be certified to Seller,
Purchaser, and the Title Company. The Survey shall be completed in accordance
with the most current Minimum Standard Detail Requirements for an ALTA/ACSM Land
Title Survey (2011) and contain the following information: a metes and bounds
description of the Land; the boundaries and dimensions of the Land and the
Expansion Land, and all Improvements; any encroachments; the location of all
recorded easements and encumbrances, and setback and zoning restrictions; and
the acreage and square footage. Purchaser shall have until the expiration of the
Review Period to approve or disapprove of the Survey. In the event that
Purchaser disapproves of all or any items referred to in the Survey and provides
notice to Seller of the same, Seller shall have a period of ten (10) days after
such notice of such objection to cure or remove such items. In the event Seller
fails or refuses to cure all of such items within such ten (10) day cure period,
Purchaser shall have the right to terminate this Agreement, whereupon the Title
Company is

6

--------------------------------------------------------------------------------



Exhibit 10.1

hereby authorized to, and shall upon request of Purchaser, return to Purchaser
all of the Deposit and the parties shall be released from all obligations
hereunder. In the alternative, at the request of Purchaser, Seller shall deliver
the Land in its existing condition and Purchaser shall, by acceptance of such
Survey and Closing, waive any objections to such Survey.

               5.1.1.3 Plans and Specifications.      Copies of all plans and
specifications for Improvements to the extent the same are in Seller’s
possession or under Seller’s control.

               5.1.1.4 Environmental.    A copy of the Phase I and Phase II
environmental assessments in Seller’s possession.

               5.1.1.5 Taxes.  Copies of tax certificates showing paying of all
ad valorem taxes through the year 2013. Any rollback taxes incurred as a result
of any change in use of the Property shall be the obligation of Seller.

               5.1.1.6   Bond Documents.  A copy of the Transcript and any other
documents related to the IRB Interest.

               5.1.1.7   Other Information.    All other information and reports
regarding capital expenditures, improvements, maintenance reports, or
significant repairs to any Improvements for the two-year period prior to the
Effective Date.

     5.2     For the period beginning on the Effective Date and ending thirty
(30) days after the Effective Date (the “Review Period”), Purchaser shall have
the right to enter upon the Land with reasonable prior notice to Seller, and to
have performed, at Purchaser’s expense, any and all inspections or studies of
the Property which Purchaser may desire, including but not limited to a physical
and mechanical inspection of the Property, a feasibility study of the Property,
such environmental audits, reports and tests, as Purchaser or its agents and
consultants may request, and to inspect all books, records, financial
information and other documents and information furnished or made available by
Seller or third parties pertaining thereto; provided, however, that all
information derived from such studies and inspections shall be used only for the
purposes intended herein and Purchaser shall use good faith efforts to maintain
the confidentiality of such information subject to providing same to Purchaser’s
proposed lenders, agents, and other third-parties consistent with purposes as
may be required in the furtherance of this Agreement, and if Purchaser
subsequently elects to terminate this Agreement, Purchaser shall exercise
diligent efforts to return to Seller all information received from Seller with
regard to the Property. Purchaser shall indemnify and hold harmless Seller and
Seller’s members, directors, officers, employees, agents, attorneys, successors
and assigns (“Indemnified Parties”) for any liability, loss, damage, expense or
cost, including, without limitation, reasonable attorney’s fees and expenses,
arising out of or incurred by any of the Indemnified Parties as a result of any
such inspections or studies conducted by or on behalf of Purchaser.

               Purchaser shall have the option to extend the Review Period for
one (1) additional thirty (30) day period. To exercise each such option,
Purchaser shall, at least five (5) days prior to expiration of the Review
Period, (a) deliver written notice to Seller that Purchaser is exercising its
option to extend the Review Period, and (b) increase the amount of the Deposit
held by the Title Company by depositing an additional One Hundred Thousand and
00/100 Dollars ($100,000.00).

     5.3     Purchaser’s rights to terminate this Agreement during the Review
Period shall be as follows:

          5.3.1     If any Phase II environmental assessment of the Property
reveals adverse environmental conditions existing at the Property, then
Purchaser may terminate this Agreement by written notice to Seller prior to the
end of the Review Period, in which event the Deposit shall be returned to
Purchaser,

7

--------------------------------------------------------------------------------



Exhibit 10.1

Seller shall reimburse Purchaser for Purchaser’s actual out-of-pocket costs
incurred to obtain such Phase II environmental assessment, and neither party
shall have any further obligations to the other.

          5.3.2   If Purchaser identifies any adverse condition of the Land
revealed by the Survey, the Commitment, Purchaser’s physical or structural
inspections, of if Purchaser is dissatisfied with the zoning of the Land, or
Purchaser’s ability to receive any governmental approvals regarding development
incentives, tax abatement, or industrial revenue bonds, Purchaser may terminate
this Agreement by written notice to Seller prior to the expiration of the Review
Period (or such longer period of time as provided with respect to the Commitment
in Paragraph 5.1.1.1 or the Survey in Paragraph 5.1.1.2), in which event the
Deposit shall be returned to Purchaser, and neither party shall have any further
obligations to the other.

          5.3.3   Except as set forth in Paragraphs 5.3.1 and 5.3.2, above,
Purchaser shall have no right to terminate this Agreement based on Purchaser’s
review of the Property.

          5.3.4   If Purchaser elects to extend the Review Period as provided in
Section 5.2 above, the entire Deposit shall become non-refundable to Purchaser
upon expiration of the original 30-day Review Period, and if Purchaser elects to
terminate this Agreement at any time after the expiration of the original 30-day
Review Period, the entire Deposit shall be paid over to Seller.

     5.4     Not less than ten (10) days prior to Closing, Seller shall furnish
to Purchaser for review and approval copies of the proposed Deed, Bill of Sale,
and Assignment of Intangibles, authorizing resolutions, Closing Statement(s),
all documents reasonably necessary to satisfy the requirements of the Title
Company and such other documents and instruments necessary to close the
transaction as herein intended including business prorations needed for
preparation of the Closing Statement (collectively the “Closing Documents”).

     5.5     The governing bodies of Seller and Buyer shall have ratified this
Agreement in accordance with the parties’ respective operating documents on or
prior to the Closing Date.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

     6.1     In addition to the representations and warranties expressly
contained elsewhere in this Agreement, Seller makes the following
representations, warranties and covenants, which shall be true and correct as of
the date hereof and as of the Closing Date, and the truth of which shall be a
condition precedent to Purchaser’s obligation to close the transaction
contemplated herein:

          6.1.1     As of the Closing Date, there will be no leases in effect
with respect to the Property.

          6.1.2     There are no attachments, executions, assignments for the
benefit of creditors or voluntary or involuntary proceedings in bankruptcy
pending against, contemplated by or threatened against Seller or the Property,
and Seller has not received written notice of such action pending, contemplated
or threatened against any tenant at the Property.

          6.1.3     Seller has not received written notice of any claim, demand,
suit, proceeding or litigation of any kind, pending or outstanding against
Seller or the Property, or to the knowledge of Seller threatened, which would in
any way be binding on Buyer or the Property, or affect or limit Buyer’s full use
and enjoyment of the Property, or which would limit or restrict in any way
Seller’s right or ability to enter into this Agreement and consummate the sale
and purchase contemplated by this Agreement.

8

--------------------------------------------------------------------------------




Exhibit 10.1

          6.1.4     Seller is duly formed and in good standing, has the
requisite authority to complete the transaction contemplated by this Agreement,
and the transaction does not violate or conflict with other agreements of
Seller. The foregoing representation is subject to any consent required under
the Bond Documents.

          6.1.5     Neither Seller nor any of its respective officers,
directors, shareholders, partners, members or affiliates (including indirect
holders of equity interests in Purchaser) is or will be an entity or person (i)
that is listed in the Annex to, or is otherwise subject to the provisions of
Executive Order 13224 issued on September 24, 2001 (“EO13224”), (ii) whose name
appears on the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) most current list of “Specifically Designated National and
Blocked Persons” (which list may be published from time to time in various
mediums including the OFAC website,
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf), (iii) who
commits, threatens to commit or supports “terrorism,” as that term is defined in
EO13224, (iv) is subject to sanctions of the United States government or is in
violation of any federal, state, municipal or local laws, statutes, codes,
ordinances, orders, decrees, rules or regulations relating to terrorism or money
laundering, including EO13224 and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, or (v) who is otherwise affiliated with any entity or person listed above
(any and all parties described in clauses (i) – (v) above are herein referred to
as a “Prohibited Person”). Seller covenants and agrees that neither Seller nor
any of its respective officers, directors, shareholders, partners, members or
affiliates (including indirect holders of equity interests in Seller) shall (aa)
conduct any business, nor engage in any transaction or dealing, with any
Prohibited Person, including the making or receiving of any contribution of
funds, goods, or services, to or for the benefit of a Prohibited Person, or (bb)
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in EO13224.

          6.1.6     Seller shall maintain the Property in the same condition and
repair as currently maintained, ordinary wear and tear excepted, and shall not
commit waste upon the Property.

          6.1.7     As of the Closing Date, Purchaser will not be obligated
under any employment, maintenance, management or service contract pertaining to
the Property except as may be expressly assumed in writing by Purchaser at or
prior to Closing.

          6.1.8     Seller shall not be obligated to operate and maintain the
Property following Seller’s vacation of the Property, except as reasonably
necessary to prevent material damage thereto.

          6.1.9     Following the Effective Date, Seller shall not grant to any
party any easement, license, or other right with respect to the Property that
will be binding on Purchaser or the Property following the Closing Date.

          6.1.10   No person, firm, corporation or other entity has any right or
option to acquire the Property, or any part thereof or interest therein, other
than Purchaser.

          6.1.11   The Property is part of a larger development known as
Logistics Park Kansas City (“Logistics Park”). Seller intends to record certain
declarations, covenants, and restrictions against the real property in Logistics
Park to provide for the maintenance of common areas and facilities and such
maintenance will be funded by special assessments to be imposed against all real
property in Logistics Park. Such maintenance costs will include costs for
operating, managing, administering, equipping, securing, protecting, insuring,
lighting, repairing, replacing, renewing, cleaning, maintaining, decorating,
inspecting, and providing water, sewer and other energy and utilities to,
portions of Logistics Park and certain common areas; management fees; fees and
expenses (including reasonable attorneys’ fees); and

9

--------------------------------------------------------------------------------



Exhibit 10.1

costs (whether capital or not) that are incurred in order to conform to changes
subsequent to the date of Closing in any legal requirements, or that are
intended to reduce expenses or the rate of increase in expenses. Purchaser
consents to recording such declarations, covenants, and restrictions against the
Property and will execute and record such documents as may be necessary, on the
condition that in no event shall Purchaser’s proportionate share of such costs
exceed, in the aggregate, $0.05 per square foot of the Improvements in the first
year such assessments are imposed, with such cap increasing by not more than one
percent (1%), on a per-square-foot-basis, in each subsequent year.

          6.1.12   Purchaser, at its own cost, may install a perimeter fence
intended to comply with the requirements of the “Customs-Trade Partnership
Against Terrorism” (“C-TPAT”) program constructed as detailed in the cut sheet
attached hereto as Exhibit D. Seller hereby approves the Purchaser’s
installation of the perimeter fence as described above and in Exhibit D.

          6.1.13   The Property was developed and constructed pursuant to plans
and specifications prepared by duly licensed architects and engineers, including
but not limited to the storm water drainage and sewer system; to Seller’s
knowledge, the Property’s constructed storm water drainage system adequately
services the current conditions of the Property.

     6.2     Purchaser represents and warrants as follows:

          6.2.1     It is duly formed and in good standing, it has the requisite
authority to complete this transaction, and the transaction does not violate or
conflict with other agreements of Purchaser.

          6.2.2     Neither Purchaser nor any of its respective officers,
directors, shareholders, partners, members or affiliates (including indirect
holders of equity interests in Purchaser) is or will be an entity or person (i)
that is listed in the Annex to, or is otherwise subject to the provisions of
Executive Order 13224 issued on September 24, 2001 (“EO13224”), (ii) whose name
appears on the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) most current list of “Specifically Designated National and
Blocked Persons” (which list may be published from time to time in various
mediums including the OFAC website,
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf), (iii) who
commits, threatens to commit or supports “terrorism,” as that term is defined in
EO13224, (iv) is subject to sanctions of the United States government or is in
violation of any federal, state, municipal or local laws, statutes, codes,
ordinances, orders, decrees, rules or regulations relating to terrorism or money
laundering, including EO13224 and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, or (v) who is otherwise affiliated with any entity or person listed above
(any and all parties described in clauses (i) – (v) above are herein referred to
as a “Prohibited Person”). Purchaser covenants and agrees that neither Purchaser
nor any of its respective officers, directors, shareholders, partners, members
or affiliates (including indirect holders of equity interests in Purchaser)
shall (aa) conduct any business, nor engage in any transaction or dealing, with
any Prohibited Person, including the making or receiving of any contribution of
funds, goods, or services, to or for the benefit of a Prohibited Person, or (bb)
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in EO13224.

ARTICLE VII
ADDITIONAL IMPROVEMENTS AND EXPANSION RIGHTS

     7.1     Seller, or an entity affiliated with Seller, and Purchaser shall
cooperate in a commercially reasonable manner to negotiate a separate
construction agreement whereby Seller will construct and complete, on a turnkey
basis, certain additional Improvements. The price Purchaser will pay to Seller

10

--------------------------------------------------------------------------------



Exhibit 10.1

under such separate construction agreement shall be in addition to the Purchase
Price. Neither Buyer nor Seller is under any obligation to enter into the
construction agreement.

     7.2     At Closing, Seller shall cause Edgerton Land Holding Company, LLC
to grant to Purchaser the following:

          7.2.1     The exclusive option to purchase (the “Option”) certain real
property (the “Expansion Land”) comprised of approximately 18.500 acres as
generally described and depicted on Exhibit B and labeled “Remaining Property
North of IP-I” and as will be more specifically described and depicted on the
Survey. The Option shall have a term of three (3) years that begins at Closing.
The purchase price under the Option for the Expansion Land shall be One Million
Nine Hundred Thousand and 00/100 ($1,900,000.00). Purchaser may file a
memorandum of the Option with the county recorder of Johnson County, Kansas, and
any attempt by Seller to transfer the Expansion Land in violation of this
Section 7.2.1 shall be void and of no force and effect.

          7.2.2     The right of first offer (the “Offer”) to purchase the
Expansion Land. The Offer shall have a term of three (3) years that begins upon
expiration of the Option. In the event Seller desires to sell or develop the
Expansion Land, Seller shall, before entering into any contract for sale or
beginning such development, notify Purchaser in writing of its decision and
offer to sell the Expansion Land to Purchaser. Purchaser shall have thirty (30)
days from Purchaser’s receipt of Seller’s offer in which to deliver to Seller
written acceptance of such offer on the terms and conditions stated therein. In
the event Purchaser does not accept Seller’s offer within such thirty (30) day
period, the Offer shall terminate. Purchaser may file a memorandum of the Offer
with the county recorder of Johnson County, Kansas, and any attempt by Seller to
transfer the Expansion Land in violation of this Section 7.2.2 shall be void and
of no force and effect. The purchase price under the Offer shall be (a) during
months 1 through 12 of the Offer term, One Million Nine Hundred Fifty-Seven
Thousand and 00/100 Dollars ($1,957,000.00), (b) during months 13 through 24 of
the Offer term, Two Million Fifteen Thousand Seven Hundred Ten and 00/100
Dollars ($2,015,710.00), and (c) during months 25 through 36 of the Offer term,
Two Million Seventy-Six Thousand One Hundred Eighty-One and 30/100 Dollars
($2,076,181.30).

          7.2.3     Seller represents and warrants that the Expansion Land and
the addition to the Improvements as shown on Exhibit C meet the setback
requirements, are properly zoned, and have been given preliminary approval by
the City of Edgerton.

ARTICLE VIII
POSSESSION

     8.1     Purchaser shall be entitled to full possession of the Property at
Closing, subject only to the Permitted Exceptions.

ARTICLE IX
PRORATIONS AND ADJUSTMENTS

     9.1     With respect to the Property, Seller shall be entitled to all
income produced from the operation of the Property which is allocable to the
period prior to the Closing and shall be responsible for all expenses allocable
to that period; and Purchaser shall be entitled to all income and responsible
for all expenses allocable to the period beginning at 12:01 A.M. on the day the
Closing occurs and thereafter. At Closing, all items of income and expense with
respect to the Property shall be prorated accordingly.

     9.2     All prorations and payments to be made under the foregoing
provisions shall be made on the basis of a written statement or statements
mutually acceptable to the parties. In the event any prorations,

11

--------------------------------------------------------------------------------



Exhibit 10.1

apportionments or computation shall prove to be incorrect for any reason, then
either party shall be entitled to an adjustment to correct the same, provided
that it makes written demand on the one from whom it is entitled to such
adjustment within two (2) months after it becomes aware or receives notice that
the erroneous payment or computation was made. Further, any sums owed by one
party to the other as provided herein shall be paid without offset.

     9.3     Purchaser shall receive a credit for any accrued but unpaid real
estate taxes and assessments, payments in lieu of taxes, and any assessments
imposed by private covenant, applicable to any period before the Closing Date.
If the amount of any such taxes has not been determined as of the Closing, such
credit shall be based on the most recent assessed valuation and millage rate.
Such taxes shall be reprorated fifteen (15) days following the issuance of the
final tax bill and the determination of the actual taxes owed by both parties.

     9.4     Seller or Purchaser, as the case may be, shall receive a credit for
regular charges under Service Contracts paid by Seller or Purchaser, as the case
may be, and applicable to Purchaser’s or Seller’s period of ownership,
respectively.

     9.5     Seller shall cause the meters, if any, for utilities to be read the
day on which the Closing Date occurs and to pay the bills rendered on the basis
of such readings. If any such meter reading for any utility is not available,
then adjustment therefor shall be made on the basis of the most recently issued
bills therefor which are based on meter readings no earlier than thirty (30)
days before the Closing Date, and such adjustment shall be reprorated when the
next utility bills are received.

     9.6     In the event that final bills are not available or cannot be issued
prior to the Closing for any item being prorated under this Article, then
Purchaser and Seller agree to allocate such items on a fair and equitable basis
as soon as such bills are available, final adjustment to be made as soon as
reasonably possible after the Closing.

     9.7     Other than those obligations of Seller expressly assumed by
Purchaser herein, Seller shall pay and discharge any and all monetary
liabilities of each and every kind arising out of or by virtue of the conduct of
its business before the Closing Date on or related to the Property.

ARTICLE X
TERMINATION AND REMEDIES

     10.1   In the event that any of Seller’s representations or warranties
contained herein are materially untrue and impair the marketability of title to
the Property, or if Seller shall have failed to have performed any of the
covenants and/or agreements contained herein which are to be performed by
Seller, or if any of the conditions precedent to Purchaser’s obligation to
consummate the transactions contemplated hereby shall have failed to occur,
Purchaser may, at its option, terminate this Agreement by giving written notice
of termination to Seller and receive a full and immediate refund of the Deposit,
to the extent refundable by the terms of this Agreement, or Purchaser may seek
to enforce specific performance of this Agreement. It is expressly understood
and agreed by Seller and Purchaser that the failure by Purchaser to terminate
this Agreement for any reason pursuant to this Section shall in no way waive,
alter or modify any rights of Purchaser in regard to the representations,
warranties, covenants and agreements of Seller herein.

     10.2   If this Agreement is terminated by Purchaser pursuant to any
provision of this Agreement authorizing such termination, Purchaser shall be
entitled to the immediate refund of the Deposit, to the extent refundable by the
terms of this Agreement, and thereafter Seller and Purchaser shall have no
further obligation or liabilities one to the other hereunder, except as in this
Agreement so provided.

12

--------------------------------------------------------------------------------



Exhibit 10.1

     10.3   If Seller is not then in default in its obligations or agreements,
and Purchaser has not terminated this Agreement pursuant to any of the
provisions authorizing such termination, and Purchaser fails to close the
transaction contemplated hereby, Seller shall be entitled to receive the Deposit
as liquidated damages as Seller’s sole and exclusive remedy for such failure,
Seller hereby specifically waiving any and all rights which it may have to
damages or specific performance as a result of Purchaser’s default under this
Agreement. Seller and Purchaser recognize and agree that such remedy providing
for liquidated damages is a reasonable amount in the context of a transaction in
which the measurement of damages is not feasible.

ARTICLE XI
RISK OF LOSS

     11.1   Risk of loss until the Closing shall be borne by Seller and Seller
will continue, until the Closing, to insure against risk of loss at the Property
consistent with Seller’s historical insurance coverage practices. In the event
that damage, loss or destruction of the Property or any part thereof, by fire or
other casualty, occurs prior to the Closing which would cost in excess of
Twenty-Five Thousand and 00/100 Dollars ($25,000.00) to repair or restore, as
reasonably estimated by Purchaser, Purchaser shall, at its option, exercised by
notice to Seller within fifteen (15) days following the date that Seller has
provided notice to Purchaser of such casualty or notice of condemnation, elect
one of the following:

          11.1.1   To terminate this Agreement and receive an immediate refund
of the Deposit, to the extent refundable by the terms of this Agreement; or

          11.1.2   If Seller shall provide written notice to Purchaser that it
will repair such casualty damage, to extend the Closing Date a reasonable time
period, which time period shall not exceed sixty (60) days, in order to enable
Seller to repair such damage to the Property, and in such event Seller shall
promptly repair such damage and restore the Property to substantially the
condition that existed prior to such casualty; or in the event Seller fails or
refuses to repair such damage within the period specified herein, Purchaser
shall have the option to either proceed with the Closing and receive a credit
against the Purchase Price in the amount of such insurance proceeds not expended
through the Closing Date in making such repairs together with any deductible
amount applicable to such insurance coverage, or Purchaser may elect to
terminate this Agreement and receive an immediate refund of the Deposit, to the
extent refundable by the terms of this Agreement; or

          11.1.3   To close the transaction contemplated hereby and take an
assignment of and receive in cash (or cashier’s or certified check) all
insurance proceeds payable as a result of such casualty loss, and receive a
credit in the amount of any deductible applicable to such insurance coverage,
or, if such proceeds are not made available by the holder or holders of any
indebtedness secured by liens against the Property, to receive a credit against
the Purchase Price in the amount of such casualty loss together with any
deductible amount applicable thereto, with any insurance proceeds for loss of
rents being prorated between Purchaser and Seller based on an allocation of the
time period covered by such payment and the ownership of the Property during
such period.

     11.2   In the event that under Section 11.1.2 above Seller is required to
repair any damage whatsoever to the Property, Seller agrees that all such damage
will be repaired so that the Property will be in a state of condition equal or
greater to that as of the date hereof, but, in any event, in such manner as
required by any applicable code, regulation or order applicable to the
completion of such repairs.

     11.3   In the event that damage to the Property, or any part thereof, by
fire or other casualty, occurs prior to the actual closing of the transaction
contemplated hereby causing damage to the Property, the cost

13

--------------------------------------------------------------------------------



Exhibit 10.1

to repair such damage, as reasonably estimated by Purchaser, being Twenty-Five
Thousand and 00/100 Dollars ($25,000.00) or less, Purchaser agrees that it shall
accept an assignment of such insurance proceeds for repair or restoration as may
be due to Seller as a result of such casualty and proceed to close the
transaction contemplated herein, with any insurance proceeds for loss of rents
being prorated between Purchaser and Seller based on allocation of the time
period covered by such payment and the ownership of the Property during such
period, and receive a credit against the Purchase Price in the amount of any
deductible applicable to such insurance coverage; provided, however, in the
event that the holder of any liens secured by the Property shall elect to apply
any such proceeds against the balance of any indebtedness secured by liens
against the Property, Purchaser shall receive a credit against the Purchase
Price in the full amount of such insurance proceeds allocable to Purchaser
together with any deductible amount applicable thereto.

     11.4   Seller shall maintain the current insurance coverage in force for
the Property in full force and effect through the Closing Date.

ARTICLE XII
NOTICES

     12.1   Any notice, request, demand, instruction or other communication to
be given to either party hereunder, except those required to be delivered at
Closing, shall be in writing, and shall be deemed to be given (a) upon receipt
if (i) hand delivered, (ii) delivered by recognized overnight courier service,
or (iii) delivered by confirmed facsimile via telephonic or email transmission,
or (b) three (3) business days after deposit of such notice in registered or
certified mail, return receipt requested (provided that any notice of
termination shall be effective immediately upon deposit in registered or
certified mail, return receipt requested), addressed as follows:

 

 

 

IF TO SELLER:

 

ELHC I, LLC

 

 

Attn: Nathaniel Hagedorn

 

 

5015 NW Canal Street, Suite 200

 

 

Riverside, MO 64150

 

 

Telephone No.: 816-888-7380

 

 

Email: nathaniel@northpointkc.com

 

 

 

WITH A COPY TO:

 

Levy Craig Law Firm

 

 

Attn: Scott E. Seitter

 

 

1301 Oak Street, Suite 500

 

 

Kansas City, MO 64106

 

 

Telephone No.: 816-474-8181

 

 

Email: sseitter@levycraig.com

 

 

 

IF TO PURCHASER:

 

Flexsteel Industries, Inc.

 

 

385 Bell Street

 

 

Dubuque, IA 52001

 

 

Attn: Timothy E. Hall, CFO

 

 

Telephone No.: (563)585-8392

 

 

Email: thall@flexsteel.com

 

 

 

WITH A COPY TO:

 

Stinson Leonard Street LLP

 

 

Attn: Kirk H. Doan

 

 

1201 Walnut, Suite 2900

14

--------------------------------------------------------------------------------



Exhibit 10.1

 

 

 

 

 

Kansas City, MO 64016

 

 

Telephone No.: (816) 691-2739

 

 

Email: Kirk.Doan@StinsonLeonard.com

     12.2   The addresses and addressees for the purpose of this article may be
changed by either party by giving notice of such change to the other party in
the manner provided herein for giving notice. For the purpose of changing such
addresses or addressees only, unless and until such written notice is received,
the last address and addressee stated herein shall be deemed to continue in
effect for all purposes.

ARTICLE XIII
MISCELLANEOUS

     13.1   Survival. All warranties, representations, covenants, obligations
and agreements contained in this Agreement shall expressly survive the execution
and delivery of the Deed.

     13.2   Eminent Domain. In the event that, prior to the date of the Closing,
Seller acquires knowledge of any pending or threatened claim, suit or proceeding
to condemn or take all or a material part of the Property under the power of
eminent domain, then Seller shall immediately give notice thereof to Purchaser,
and Purchaser shall have the right to terminate its obligations under this
Agreement by delivering notice thereof to Seller within thirty (30) days after
receiving notice from Seller of such condemnation or taking, and thereupon the
Deposit shall be refunded to Purchaser and the rights and obligations of the
parties hereto shall cease. If Purchaser shall not elect to terminate this
Agreement pursuant to this Section, the parties shall proceed with the Closing
in accordance with the terms hereof without abatement of the Purchase Price, but
all proceeds of any condemnation award shall be payable solely to Purchaser, and
Seller shall have no interest therein.

     13.3   Entire Agreement. This Agreement and the exhibits attached hereto
contain the entire agreement between the parties, and no written or oral
promise, representation, warranty or covenant not included in this Agreement or
any such referenced agreements has been or is relied upon by either party.

     13.4   Reliance. Neither party has made any representations, warranties or
covenants to the other concerning any tax benefits or tax treatment which may
accrue to be given to the other party in connection with the transaction
contemplated hereby. Each party has relied upon its own examination of the full
Agreement and the provisions thereof, and the counsel of its own advisors, and
the warranties, representations and covenants expressly contained in this
Agreement itself.

     13.5   No Oral Modification. No modification or amendment of this Agreement
shall be of any force or effect unless made in writing and executed by both
Purchaser and Seller.

     13.6   Choice of Law and Venue. In the event that any litigation arises
hereunder, it is specifically stipulated that this Agreement shall be
interpreted and construed according to the laws of the state in which the
Property is situated.

     13.7   Attorneys’ Fees. The prevailing party in any litigation between the
parties arising under this Agreement shall be entitled to recover from the other
its reasonable attorneys’ fees.

     13.8   Counterparts; Headings; Electronic Signatures. This Agreement may be
executed in any number of counterparts which together shall constitute the
agreement of the parties. The article headings herein are for purposes of
identification only and shall not be considered in construing this Agreement.
Facsimile or other electronic execution of this Agreement shall be valid and
binding for all purposes.

15

--------------------------------------------------------------------------------



Exhibit 10.1

     13.9   Assignment. This Agreement, and the rights and obligations
hereunder, may be assigned by Purchaser. This Agreement may not be assigned by
Seller.

     13.10 Time. Unless otherwise provided, in computing any time period set
forth in this Agreement, the day of the triggering act or event shall not be
counted, and all subsequent days shall be counted; provided, however, that the
last day of any such period shall not be included if it is a weekend day or a
legal holiday, in which case such period shall be extended to the next day that
is not a weekend day or legal holiday.

     13.11 Parties Bound. This Agreement and the terms and provisions hereof
shall inure to the benefit and be binding upon the parties hereto and their
respective heirs, executors, personal representatives, permitted successors and
assigns whenever the context so requires or permits.

     13.12 Enforceability. If any provisions of this Agreement are held to be
illegal, invalid or unenforceable under present or future laws, such provisions
shall be fully severable, and this Agreement shall be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
of this Agreement, and the remaining provisions of this Agreement shall remain
in full force and effect and not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement, provided that
both parties hereto may still effectively realize the complete benefit of the
transaction contemplated hereby. Each party agrees to perform any further acts
and to execute, acknowledge and deliver any documents which may be reasonably
necessary to carry out the provisions of this Agreement

     13.13 Gender Number. Any references to one gender used herein, whether
masculine, feminine or neuter, shall be deemed to be a reference to any other
gender as may be appropriate under the circumstances; further, the singular
shall include the plural and the plural the singular.

     13.14 Time of the Essence. Time is of the essence with respect to all the
time periods expressed in this Agreement and the Closing hereunder.

     13.15 Sales Commissions. Seller represents and warrants to Purchaser that
Seller has not dealt with any real estate broker, salesperson or finder in
connection with this transaction other than CBRE (“Broker”). Purchaser
represents and warrants to Seller that Purchaser has not dealt with any real
estate broker, salesperson or finder in connection with this transaction other
than Broker. In the event of any claim for broker’s or finder’s fees or
commissions in connection with the negotiation, execution or consummation of
this Agreement or the transactions contemplated hereby, other than those payable
to Broker, each party shall indemnify and hold harmless the other party from and
against any such claim based upon any statement, representation or agreement of
such party. Seller shall pay to Broker at Closing a commission equal to four
percent (4%) of the Purchase Price pursuant to a separate agreement.

[SIGNATURES ON FOLLOWING PAGE]

16

--------------------------------------------------------------------------------




Exhibit 10.1

          IN WITNESS WHEREOF, the undersigned have executed this Purchase and
Sale Agreement to be effective as of the latest date indicated below (the
“Effective Date”).

SELLER:

ELHC I, LLC,
a Kansas limited liability company

 

 

 

 

By:

NorthPoint Development, LLC

 

a Missouri limited liability company

 

its Manager

 

 

 

By:

/s/ Nathaniel Hagedorn

 

 

 

Nathaniel Hagedorn, Manager

 

Date:

8/8/2014

BUYER:

FLEXSTEEL INDUSTRIES, INC.
a Minnesota corporation

 

 

 

By (Sign):

/s/ Timothy E. Hall

 

Printed Name:

Timothy E. Hall

Title:

C.F.O.

Date:

8/7/2014

17

--------------------------------------------------------------------------------



Exhibit 10.1

          EXECUTED by the Title Company as of the Effective Date for purposes of
acknowledging receipt of the Deposit and agreeing to the provisions relating to
the rights and obligations of the escrowee, as set forth herein.

 

 

 

 

 

CHICAGO TITLE COMPANY

 

 

 

By:

/s/ Jill D. Burton

 

 

 

Printed Name:

Jill D. Burton

 

 

 

Its:

AVP, Escrow Officer

18

--------------------------------------------------------------------------------



Exhibit 10.1

EXHIBIT A

LEGAL DESCRIPTION OF THE LAND

That part of the Southeast and Southwest Quarters of Section 34, Township 14
South, Range 22 East, in the City of Edgerton, Johnson County, Kansas, more
particularly described as follows:

Commencing at the southeast corner of said Southwest Quarter; thence coincident
with the south line of said Southwest Quarter, South 88º10’27” West, 360.36 feet
to the southeast corner of a tract of land described as the J. A. Pearce Tract
in the 1892 Re-Survey of said Section 34, said point also being the southwest
corner of the East 22 acres of said Southwest Quarter; thence coincident with
the west line of said East 22 acres, said line also being the east line of said
J.A. Pearce Tract, North 02º16’32” West, 60.00 feet to a point on the north
right-of-way line of 191st Street, as it now exists, said point being the Point
of Beginning; thence continuing along said west line, North 02º16’32” West,
1,133.01 feet; thence departing said west line, North 87º43’28” East, 1,019.79
feet; thence parallel with the west line of said East 22 acres, South 02º16’32”
East, 1,113.74 feet; thence South 42º56’15” West, 38.04 feet to a point on the
north right-of-way line of said 191st Street; thence coincident with said north
right-of-way line, South 88º09’02” West, 632.00 feet; thence continuing along
said north right-of-way line South 88º10’27” West, 360.82 feet to the Point of
Beginning, containing 1,159,053 square feet, or 26.608 acres, more or less.

Note: The property described in the preceding description shall be platted as
Lot 1, LOGISTICS PARK KANSAS CITY, FIRST PLAT.

19

--------------------------------------------------------------------------------



Exhibit 10.1

EXHIBIT B

EXPANSION LAND

 

 

 

 

 

 



20

--------------------------------------------------------------------------------



Exhibit 10.1

EXHIBIT C

ADDITION TO BUILDING

 

 

 

 

 

 



21

--------------------------------------------------------------------------------



Exhibit 10.1

EXHIBIT D

PERIMETER FENCE DEPICTION

 

 

 

 

 

 



22

--------------------------------------------------------------------------------